DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al, US Patent Application Publication 2010/0123201 (as cited in previous Office Action).

Regarding claim 1, Jeon teaches a semiconductor device, comprising: a substrate 100 with a surface that is substantially flat; a channel area 102 or 108 above the substrate, wherein the channel area is an epitaxial layer directly in contact with the surface of the substrate, and the channel area includes an III-V compound [0043]; a gate dielectric layer 114a or 114b adjacent to the channel area and in direct contact 120a or 120b adjacent to the gate dielectric layer, a source area 126/128 and a drain area 126/128 above the substrate and adjacent to the channel area, the source area having an uppermost surface and the drain area having an uppermost surface; a source electrode 132b or 134b in contact with the source area; and a drain electrode 134c or 132c in contact with the drain area (figure 10).

Regarding claim 2, Jeon teaches the channel area is in direct contact with the surface of the substrate without a buffer layer or another epitaxial layer in between.

Regarding claim 4, Jeon teaches a spacer 132 along a side wall of the gate electrode.

Regarding claim 5, Jeon teaches the III-V compound in the channel area includes a material selected from the group consisting of aluminum (AI), gallium (Ga), indium (In), nitrogen (N), phosphorus (P), arsenic (As), antimony (Sb), AlAs, GaAs, InxGa1-xAs, InxAl1-xAs InxGa1-xP, InxAl1-xP, GaAsxSb1-x, AlxGa1-xAsyP1-y where x and y are between 0 and 1, InSb, InAs, AIP, GaP, InP, a binary III-V compound, a ternary III-V compound, and a quaternary III-V compound [0043]

Regarding claim 6, Jeon teaches the channel area is of a shape selected from the group consisting of a rectangular cuboid, a triangular shape, a square shape, and a polygon shape (figure 11).

Regarding claim 7, Jeon teaches the substrate includes a material selected from the group consisting of silicon, sapphire, SiC, GaN, AIN, S102, SiN and Cu [001].

Regarding claim 9, Jeon teaches the channel area includes a channel area selected from the group consisting of a FinFET channel, a vertical FET channel, a nanowire channel, a nanotube channel, and a nanoribbon channel [0043].

Regarding claim 10, Jeon teaches the semiconductor device is an
NMOS transistor, or a PMOS transistor [0067].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1 above, and further in view of Agostinelli et al, US Patent 4,833,103 (as cited in previous Office Action).

	Regarding claim 8, while Jeon teaches the substrate is a silicon substrate,


	Agostinelli teaches the silicon substrate has a (111), (100), or (110) crystal plane as a principal plane (column 5, lines 29-33) by teaching that any of these crystal planes on substrates are ideal for a III-V compound layers to be deposited upon.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agostinelli with that of Jeon because silicon substrate with a (111), (100), or (110) crystal plane as a principal plane are ideal for a III-V compound layers to be deposited upon.

 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1 above, and further in view of Or-Bach, US Patent 8,803,206 (as cited in previous Office Action).

Regarding claim 1, Jeon fails to teach the substrate is above a metal layer of back-end-of-the-line (BEOL) of the semiconductor device.

However, Figure 1 of Or-Bach teaches a 3D integration circuit, in which the substrate (represented as 0116, which would be layer 100 of Jeon) is above a metal layer 108 of back-end-of-the-line (BEOL) of the semiconductor device. By arranging transistors in 3 dimensions instead of 2 dimensions, the transistors in ICs can be placed closer to each other.  This reduces wire lengths and keeps wiring delay low. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Or-Bach with that of Jeon because arranging transistors in 3 dimensions instead of 2 dimensions allows the transistors in ICs can be placed closer to each other, this reducing wire lengths and keeps wiring delay low to improve the electrical device.

Claims 22, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al, US Patent Application Publication 2010/0123201 in view of Giles et al, US Patent Application Publication 2014/0035059 (both as cited in previous Office Action).

Regarding claim 22, Jeon teaches a transistor comprising: a substrate 100 with a surface that is substantially flat; a channel area 102 or 108 above the substrate, wherein the channel area is an epitaxial layer directly in contact with the surface of the substrate, and the channel area includes an III-V compound [0043]; a gate dielectric layer 114a or 114b adjacent to the channel area and in direct contact with the channel area; and a gate electrode 120a or 120b adjacent to the gate dielectric layer, a source area 126/128 and a drain area 126/128 above the substrate and adjacent to the channel area; the source area having an uppermost surface and the drain area having an uppermost surface, a source electrode 132b or 134b in contact with the source area; and a drain electrode 134c or 132c in contact with the drain area (figure 10). (figure 10)



However, it is generally known in the art that transistors are used in electrical components. One such example is in figure 4 Giles, which teaches a computing device 400, comprising: a processor 404; and a memory device DRAM OR ROM coupled to the processor, wherein the memory device or the processor includes the transistor [0002]. Giles even points out that shrinking the size of transistors allows for increased number of memory devices on a chip, leading to the fabrication of products with increased capacity, thereby improving the devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Giles with that of Jeon because it is generally known in the art that transistors are used in electrical components to increase the capacity of the device, which improves the electrical device made. 

Regarding claim 24, Jeon teaches the III-V compound in the channel area includes a material selected from the group consisting of a binary II-V compound, a ternary III-V compound, and a quaternary III-V compound [0043].

a speaker, and a camera coupled with the processor (figure 4).

Response to Arguments

Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that the cited prior art fails to teach the limitation of previous claim 3, Examiner notes that the source/drain regions 126 and 128 of Jeon are disclosed as source/drain regions in [0049]. Further, the source electrode and drain electrodes on the uppermost surface of the source/drain region labeled as 132 and 134 in figure 10. 

Therefore, the rejection of claims under 35 USC 102 and 35 USC 103 using the cited prior art of Jeong is maintained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899